Citation Nr: 0332760	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from September 1968 to 
September 1971.  He served in Vietnam from January 1969 to 
January 1970 and was awarded the Purple Heart and the Combat 
Infantryman Badge.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a November 2000 Department of 
Veteran's Affairs (VA) rating decision in which the regional 
office (RO) in St. Petersburg, Florida, denied an increased 
rating for PTSD and denied entitlement to service connection 
for tinnitus.


FINDINGS OF FACT

1.  The veteran has current disability from bilateral 
tinnitus he incurred as a result of noise exposure during his 
active military service.

2.  The veteran's disability from PTSD is manifested by 
occupational and social impairment with difficulty 
controlling anger, aggressive behavior, a preference for 
social isolation, with intrusive thoughts of combat 
experiences, nightmares, impaired judgment, disturbances of 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 50 percent for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.1, 4.130, Diagnostic Code 9411 (2003).

2.  The veteran is entitled to service connection for 
bilateral tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

The veteran contends that he has current disability from 
tinnitus as a result of exposure to weapons noise during his 
active military service.  For the following reasons and 
bases, the Board concludes that the veteran is entitled to 
service connection for tinnitus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence that shows that the veteran suffered 
an event, injury or disease in service; and (3) evidence that 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or another service-connected disability.

The veteran has asserted that he was exposed to weapons noise 
during combat.  A service medical record dated in March 1970 
notes that the veteran had "perforation" of both ears with 
otitis media.  Although the veteran's service medical records 
do not document complaints, diagnoses, or treatment of 
acoustic trauma or tinnitus, it is clear that the veteran was 
engaged in combat and was likely exposed to weapons noise.  
The record contains evidence that he was engaged in combat.  
During at least part of the time he served in Vietnam, he was 
a machine gunner.  His assertions that he was exposed to 
weapons noise are credible and consistent with the 
circumstances of his combat service and are accepted as 
evidence of in-service acoustic trauma.  38 U.S.C.A. 
§ 1154(b) (2003).

The veteran has current disability from tinnitus.  When 
tested in July 2000, he gave a history of acoustic trauma in 
service, including bilateral perforation of his eardrums, and 
in-service symptoms of tinnitus.  The examiner noted the 
veteran's history of significant unprotected military noise 
exposure and bilateral otitis while in a military hospital.  
The examiner also note the lack of significant occupational 
or recreational noise exposure.  Objective examination showed 
mild scar tissue on each tympanic membrane.  Tinnitus was 
matched at 3,000 and 4,000 Hertz and was described as 
secondary to cochlear damage.  The examiner reported an 
assessment that the veteran's hearing loss more likely than 
not was the result of his military noise exposure, and that 
his tinnitus and scarring of the tympanic membranes were 
"connectable" conditions.

As the record contains competent medical evidence showing 
current disability from bilateral tinnitus, credible evidence 
of in-service acoustic trauma, and a competent medical 
opinion that the current tinnitus is related to in-service 
noise exposure, the Board concludes that the veteran is 
entitled to service connection for bilateral tinnitus.

II.  Increased Rating for PTSD

As noted above, the veteran served in Vietnam during the 
Vietnam Era and was awarded the Combat Infantryman Badge and 
the Purple Heart.  He was granted entitlement to service 
connection for PTSD by the RO's March 1998 rating decision 
that awarded a disability evaluation of 30 percent, effective 
from September 17, 1997.  The 30 percent rating has been in 
effect since that time.

The veteran's current claim of entitlement to an increased 
rating for PTSD was filed in April 2000.  The veteran 
contends that he is entitled to a rating higher than 30 
percent for PTSD, as his disability from the neuropsychiatric 
disorder has worsened.  For the following reasons and bases, 
the Board concludes that the veteran is entitled to a 
schedular rating of 50 percent for PTSD.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.

Pursuant to his April 2000 claim, the veteran was afforded a 
VA neuropsychiatric examination in August 2000.  The veteran 
complained of inability to maintain employment due to 
confrontations with superiors.  He particularly had 
difficulty controlling anger.  He had had two failed 
marriages because of inability to control anger.  He had had 
a physical confrontation with a roommate.  He had a 
preference for isolation.  On mental status examination, his 
thought content showed some difficulty dealing with memories 
of his Vietnam experiences.  Cognitive function was well 
preserved.  The veteran showed very limited insight and his 
judgment was described as "faulty."  The examiner reported 
a diagnosis of PTSD.  On a scale used to assess overall 
functioning (GAF), the examiner reported a current score of 
55, and a score of 50 during the preceding 12 months.  A 
score of 50 is indicative of serious symptoms, such as 
suicidal ideation, or serious impairment in social, 
occupational or school functioning, such as having few 
friends, or being unable to keep a job.  A score of 55 is 
indicative of moderate symptoms such as flat affect, 
circumstantial speech, or panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
such as having few friends, or having conflicts with peers or 
co-workers.

A VA outpatient treatment note dated in June 2000 documents 
the veteran's complaints of daily intrusive thoughts, 
isolative behavior, hyperarousal symptoms, and poor anger 
management.  He described an incident in which he lost his 
temper relating to a supervisor and impulsively quit a job.

Under applicable rating criteria, a 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  

Based on the findings made and recorded during VA outpatient 
treatment and during the August 2000 VA examination, the 
Board finds that the veteran's disability from PTSD is 
manifested by occupational and social impairment with 
difficulty controlling anger, aggressive behavior, social 
isolation, intrusive thoughts of combat events, nightmares, 
impaired judgment, disturbances of mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore, the Board concludes that the 
criteria for a schedular rating of 50 percent for PTSD have 
been met.


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.

Entitlement to an increased rating of 50 percent for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

The Board's decision to award a higher rating of 50 percent 
for PTSD may not satisfy his appeal.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002) became law.  Generally, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
to determine if there is additional evidence to support the 
veteran's claim for a rating higher than 50 percent for PTSD, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided in 
its January 2002 letter, a full year was allowed to respond 
to the RO's VCAA notice.

The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD 
disorder since March 1999.  The RO should 
take all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of his disability due 
to his service-connected PTSD.  The 
claims folder should be made available to 
the examiner for review.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
rating higher than the current 50 percent 
rating for PTSD.  If any benefit sought 
on appeal continues to be denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case that includes a discussion of 
the evidence and the applicable laws and 
regulations considered in the RO's 
decision.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



